Citation Nr: 0726884	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  04-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1974 to May 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  A September 2003 RO decision from Columbia, South 
Carolina continued the denial.  The claim was subsequently 
transferred to the Detroit, Michigan RO.  In a July 2006 
decision, the Board remanded the claim for further 
development and it has since returned for appellate review.  

In her May 2004 substantive appeal, the veteran requested a 
hearing.  However, she withdrew this request in a September 
2005 statement.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she developed an acquired 
psychiatric disorder, to include PTSD or major depression, as 
a result of a personal trauma experienced in the military.  
In the July 2006, the Board remanded the claim for further 
development to include the Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) notice; personal assault notice pursuant 
to VA Adjudication Procedure Manual M21-1MR, Part IV; and 
names, addresses, and approximate dates of treatment for her 
claim including the private treatment facility, C.A.P.  

In August 2006, VA sent the veteran a letter requesting the 
names, addresses, and approximate dates of all health care 
providers who had examined or treated her for her acquired 
psychiatric disorder.  The veteran was also provided with the 
Dingess/Hartman letter and a PTSD questionnaire specific to 
claims based on personal assault.  Further, she was asked to 
complete a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
including one for the C.A.P.  However, the veteran did not 
submit additional evidence and the denial was confirmed and 
continued in a December 2006 SSOC.  Attached to the SSOC, 
which was dated December 27, 2006, was a letter informing the 
veteran that she had 60 days to make any comment concerning 
additional information before the appeal was returned to the 
Board.  On March 5, 2007, VA received a letter from the 
veteran indicating that she had further information to 
submit, a partially completed PTSD questionnaire specific to 
claims based on personal assault, a release for C.A.P. with 
treatment dates from 1989 to 1991 for counseling; and a 
release for Dr. B from private clinic M.M.C. from 1995 to 
1999.  Pursuant to 38 C.F.R. § 20.305, the Board finds that a 
remand is necessary to obtain the treatment records from 
C.A.P. because the request was timely filed within the 60 
days allotted in the December 2006 SSOC.  (The Board notes 
that there are records in the veteran's claims file from Dr. 
B dated from 1995 to 2003.)  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should attempt to obtain 
treatment records for counseling related 
to the veteran's claim from C.A.P. dated 
from 1989 to 1991.  Please note that the 
veteran's last name has changed since that 
time and address the request accordingly.  

2.  If, and only if, the RO obtains 
evidence to corroborate the veteran's 
contention that she was sexually assaulted 
in service, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and etiology 
of any psychiatric disorder, including 
PTSD and major depressive disorder, that 
she may have.  The claims folder must be 
made available to the examiner for review, 
and the examiner should indicate in the 
report that the claims file was reviewed.  
The clinical history and all pertinent 
psychiatric pathology should be noted in 
the report of the examination.  If PTSD is 
diagnosed, the examiner should specify 
which stressor or stressors were used as 
the basis for the diagnosis, whether the 
stressors found to be established by the 
record were sufficient to produce a 
diagnosis of PTSD, and whether there is a 
link between current symptomatology and 
any in-service stressor found to be 
established by the record.  The examiner 
should opine whether it is at least as 
likely as not that any current psychiatric 
disorder, including PTSD, had its onset 
during the veteran's active service.

3.  The RO must notify the appellant that 
it is her responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



